DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 4-7, 13, and 14 in the reply filed on 22 March 2021 is acknowledged.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 5 recites the limitation "the distal surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
b. Regarding claim 13, the recitation “further comprising an intercondylar notch that intersects the posterior and distal faces” (lines 1-2) renders claim 13 indefinite as to the scope of the invention. Independent claim 4 already recites “an intercondylar notch” (line 4). Is the “an intercondylar notch” of claim 13 the same as the “an intercondylar notch” of independent claim 4?

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Donno (US PG Pub No. 2011/0146365 A1).
Referring to Figures 4, 5, and 6A, Donno ‘365 discloses a femoral prosthetic component (60), comprising:
a bearing surface (bearing surface or surfaces of condyles); and 
an interface surface configured to face a resected surface of a femur; 
wherein the interface surface comprises a planar anterior face (see annotated Figure 6a below), a planar posterior face (see annotated Figure 6a below), and a fully contoured ([0035]) distal face (48), the anterior face being a single continuous planar surface defining anterior and superior extents of the interface surface (see annotated Figure 6a below), the posterior face defining a posterior extent of the interface surface, the distal face intersecting and extending from the anterior and posterior faces (see annotated Figure 6a below); and 
wherein the entirety of the distal face between the anterior face and posterior face is fully contoured such that no portion of the distal face between the anterior face and the posterior face is planar so that the distal face between the anterior face and posterior face matches a contoured surface of the femur ([0035]).

    PNG
    media_image1.png
    313
    684
    media_image1.png
    Greyscale

Regarding claim 14, Figure 3 and Figure 5 shows an intercondylar notch that intersects the posterior and distal faces.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Donno (US PG Pub No. 2011/0146365 A1) in view of Walker (US PG Pub No. 2007/0135925 A1; cited in Applicant’s IDS).
Referring to Figures 4, 5, and 6A, Donno ‘365 discloses a femoral prosthetic component (60), comprising:
a pair of condyles (Figure 5) projecting from a patellar guide portion and forming an intercondylar notch (Figure 3 and Figure 5) therebetween; 
a bearing surface (bearing surface or surfaces of condyles); and 
an interface surface configured to face a resected surface of a femur; 
wherein the interface surface comprises a planar anterior face (see annotated Figure 6a below), a planar posterior face (see annotated Figure 6a below), and a fully contoured ([0035]) distal face (48), the anterior face defining a single continuous planar surface extending from a proximal end of the interface surface to the distal face (see annotated Figure 6a below), the posterior face defining a posterior extent of the interface surface, the distal face intersecting and extending from the anterior and posterior faces (see annotated Figure 6a below); and 
wherein the entirety of the distal face between the anterior face and posterior face is fully contoured such that no portion of the distal face between the anterior face and the posterior face is planar so that the distal face between the anterior face and posterior face matches a contoured surface of the femur ([0035]).

    PNG
    media_image1.png
    313
    684
    media_image1.png
    Greyscale

Regarding the femoral prosthetic component of Donno ‘365 as comprising “a patellar guide portion”, since the structure of said “portion” is not defined in the claim language therefore the front surface (Figure 5) of the femoral prosthetic component of Donno ‘365 is capable of functioning as a “guide portion” (since the final product will interact with a patella). Further, this is already known in the art. For example, Walker ‘925 teaches (Figures 1-3 and 18) providing a femoral prosthetic component with a patellar guide portion (Figure 1 - patellar guide portion 1; Figure 2 - patellar guide portion 13 or portion 13/15) in order to match the profile of an anatomic patella ([0040]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of providing a femoral prosthetic component with a patellar guide portion, as taught by Walker ‘925, with the invention of Donno ‘365, in order to match the profile of an anatomic patella.
Regarding claim 5, Donno ‘365 teaches wherein the distal surface is concave (Figures 5 and 6a).  
Donno ‘365 in view of Walker ‘925 teaches further comprising an elongated projection extending from the distal face of the interface surface, configured to engage with a hole prepared in the femur (Walker ‘925 - [0035] - elongated projection (3)).
Regarding claim 13, Figure 3 and Figure 5 shows an intercondylar notch that intersects the posterior and distal faces.

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774